DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy of Japanese Application No. 2020-147157 was received on 30 September 2021 as required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 26 August 2021 and 03 February 2022 have been considered by the examiner.

Drawings
The drawings filed on 26 August 2021 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8, 23-24, and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka (JPH0873080A), using a machine translation.
With regard to Claim 1, Yamanaka discloses a printing apparatus (Fig. 1) comprising:
a plurality of set units for setting print media (Fig. 2; 42.1 and 42.2), wherein the print media is a plurality of rolled print media (Fig. 2);
a conveyance unit configured to convey the print media (Fig. 2; ¶0024-0025);
a printing unit configured to print an image on the print media conveyed by the conveyance unit (¶0024; photosensitive drum 54);
a detection unit configured to detect whether any one of the print media is fed to a predetermined printable position at which printing is performable by the printing unit (Figs. 2, 6; ¶0045 to standby position for printing); and 
a plurality of display units (Fig. 1; ¶0023, 0044, display unit 32 and 34), each provided on a different one of the plurality of set units (Fig. 1), and configured to indicate whether a print medium set in a corresponding set unit is being fed (¶0023, 0044; sensors 46 indicate web is being fed), wherein, when the printing unit performs printing on the print medium, each display unit indicates whether the print medium set in the corresponding set unit is being fed in accordance with a result of detection performed by the detection unit (Fig. 1; ¶0023, 0044, display unit 32 and 34 display result of sensors 46).

With regard to Claim 2, Yamanaka further discloses  wherein each display unit indicates whether the print medium set in the corresponding set unit is being fed (¶0023, 0044; sensors 46 indicate web is being fed; display unit 32 and 34; Fig. 1), even in a case where the printing unit is in a standby state to wait for printing on the print medium (¶0023, 0044).

With regard to Claim 3, Yamanaka further discloses wherein each display unit is an indication unit including a print media feed state lighting portion configured to indicate whether the print medium set in the corresponding set unit is being fed (Fig. 1; ¶0023).

With regard to Claim 4, Yamanaka further discloses, in a case where the result of the detection performed by the detection unit indicates that the print medium has been conveyed to the predetermined printable position (¶0044), the print media feed state lighting portion is turned on with a first color (Fig. 1; ¶0044, 0033, upon detection the display lights up, it is inherent that the display light is a “first color”), and
wherein, in a case where the result of the detection performed by the detection unit indicates that the print medium has not been conveyed to the predetermined printable position, the print media feed state lighting portion is turned on with a second color different from the first color or is turned off (¶0033, 0044, display 32 is lit up when print medium is conveyed to a certain position of detection by the sensor 46, thus it is inherent that the display is not lit up when this position and sensor is not activated by the print medium).

With regard to Claim 8, Yamanaka further discloses wherein the indication unit further includes a set state lighting portion configured to indicate a state of the print medium set in the corresponding set unit (Fig. 2; 461 and 462 indicate state of print medium set in corresponding set unit; ¶0023, 0044).

With regard to Claim 23, Yamanaka further discloses one of a door and a drawer configured to be opened in setting the print medium into the corresponding set unit (Fig. 1).

With regard to Claim 24, Yamanaka further discloses wherein printing is not stopped even in a case where either the door or the drawer of a set unit on which the print medium that is not fed to the predetermined printable position is set is opened while the printing unit is performing printing on the print medium.
Examiner reminds applicant that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2214.  Furthermore, here, there is no structure (i.e. a controller) that controls the printing, thus the apparatus having a door that opens and printing unit and multiple set media rolls is capable of being operated as claimed.

With regard to Claim 27, Yamanaka discloses a printing apparatus comprising:
a set unit for setting a print medium, wherein the print medium is a rolled print medium (Fig. 2; 42.1 and 42.2);
a conveyance unit configured to convey the print medium (Fig. 2);
a printing unit configured to print an image on the print medium conveyed by the conveyance unit (54);
a print media feed detection unit configured to detect whether the print medium is fed to a predetermined printable position at which printing is performable by the printing unit (Fig. 2; sensors 46; ¶0023, 0044);
a remaining amount detection unit configured to detect a remaining amount of the print medium set in the set unit (¶0038);
a print media feed state lighting portion (Fig. 1; ¶0023, 0044, display unit 32 and 34) configured to indicate whether the print medium set in the set unit is being fed (¶0023, 0044; sensors 46 indicate web is being fed); and
an indication unit including a remaining amount lighting portion configured to indicate the remaining amount of the print medium set in the set unit (¶0038), 
wherein the print media feed state lighting portion indicates whether the print medium set in the set unit is being fed in accordance with a result of detection performed by the print media feed detection unit (Fig. 2; sensors 46; ¶0023, 0044; display unit 32 and 34), and
wherein the remaining amount lighting portion indicates the remaining amount of the print medium set in the set unit in accordance with a result of detection performed by the remaining amount detection unit (¶0038, displaying the remaining amount).

With regard to Claim 28, Yamanaka further discloses comprising one of a door and a drawer configured to be opened in setting the print medium into the set unit (Fig. 1; ¶0023), wherein the indication unit is provided on a surface of the printing apparatus where either the door or the drawer is opened (Fig. 1; ¶0023).

With regard to Claim 29, Yamanaka further discloses:
a plurality of set units for setting a plurality of print media (Figs. 1-2, 6; ¶0023); and
a plurality of the indication units, each corresponding to a different one of the plurality of set units (Fig. 1; display units 32, 34),
wherein each indication unit is located near a corresponding set unit of the plurality of set units (Fig. 2), and each indication unit indicates a state of the corresponding set unit (¶0023, 0044).

With regard to Claim 30, Yamanaka further discloses wherein the print media feed state lighting portion and the remaining amount lighting portion that belong to the same indication unit are located close to each other and are aligned (¶0023, 0029-0030; 0038; Figs. 1-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Harano et al. (JP 2019073380 A), hereinafter Harano, using a machine translation.
With regard to Claim 5, Yamanaka does not explicitly disclose wherein the print media feed state lighting portion is turned on with blue light.
The secondary reference of Harano discloses wherein the print media feed state lighting portion is turned on with blue light (pg. 13; ¶4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the blue light of Harano, with the printing apparatus of Yamanaka, in order to distinguish between states utilizing colors, as taught by Harano (pg. 13; ¶4).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Kudo (US PGPub 20170100946 A1).
With regard to Claim 6, Yamanaka further discloses wherein the conveyance unit is configured to nip and convey the print medium, wherein the detection unit includes a nip detection unit configured to detect whether the print medium is being nipped by the conveyance unit (Fig. 1; 441 and 451, 442 and 452, sensors 461 and 462 located after the nip), and 
wherein, in a case where a result of detection performed by the nip detection unit indicates that the print medium is being nipped by the conveyance unit and a result of detection performed by the supply detection unit indicates that the print medium has been detected (Fig. 2; ¶0024-0025), 
a lighting state of the print media feed state lighting portion of the indication unit corresponding to the set unit corresponding to the supply detection unit is brought into a state indicating that the print medium has been conveyed to the predetermined printable position (¶0033, 0044, display 32 is lit up when print medium is conveyed to a certain position of detection by the sensor 46), 
wherein, in a case where the result of the detection performed by the nip detection unit indicates that the print medium is being nipped by the conveyance unit and the result of the detection by the supply detection unit indicate that the print medium has not been detected, the lighting state of the print media feed state lighting portion of the indication unit corresponding to the set unit corresponding to the supply detection unit is brought into a state indicating that the print medium has not been conveyed to the predetermined printable position (¶0033, 0044, display 32 is lit up when print medium is conveyed to a certain position of detection by the sensor 46, thus it is inherent that the display is not lit up when this position and sensor is not activated by the print medium), and
wherein, in a case where the result of the detection performed by the nip detection unit indicates that the print medium is not being nipped by the conveyance unit, the lighting state of the print media feed state lighting portion of the indication unit is brought into the state indicating that the print medium has not been conveyed to the predetermined printable position (¶0033, 0044, display 32 is lit up when print medium is conveyed to a certain position of detection by the sensor 46, thus it is inherent that the display is not lit up when this position and sensor is not activated by the print medium).
Yamanaka does not explicitly disclose a supply detection unit provided, for each set unit of the plurality of set units, on an upstream side of the nip detection unit in a conveyance direction.
The secondary reference of Kudo discloses a supply detection unit provided, for each set unit of the plurality of set units, on an upstream side of the nip detection unit in a conveyance direction (Fig. 1; sensors 16, 17; ¶0024-0029; nip detection unit 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection unit upstream of the nip detection unit of Kudo, with the printing apparatus of Yamanaka, in order to indicate presence of the sheet at respective positions, as taught by Kudo (¶0029).

With regard to Claim 7, Yamanaka further discloses wherein the conveyance unit is located near a position at which the printing unit performs printing on the print medium (Fig. 2, conveyance rollers near printing unit 54).

Claims 11-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Asaba (JP2006-103947 A), using a machine translation.
With regard to Claim 11, Yamanaka further discloses a remaining amount detection unit configured to detect a remaining amount of the print medium set in the corresponding set unit (¶0038, determining and displaying the remaining amount), wherein the indication unit further includes a remaining amount lighting portion configured to indicate the remaining amount of the print medium set in the corresponding set unit (¶0038, displaying the remaining amount), and
wherein a lighting state of the remaining amount lighting portion is changed in accordance with a result of detection performed by the remaining amount detection unit (¶0038, displaying the remaining amount; it is inherent that the display changes in accordance with the result in order to function as intended).
Irrespective, the secondary reference of Asaba discloses wherein a lighting state of the remaining amount lighting portion is changed in accordance with a result of detection performed by the remaining amount detection unit (Fig. 6; ¶0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the state change of Asaba, with the printing apparatus of Yamanaka, in order to indicate and display the amount of paper remaining real-time, as disclosed by Asaba (¶0014).

With regard to Claim 12, Yamanaka does not explicitly disclose wherein a plurality of remaining amount lighting portions is provided on each of the indication units, and the number of remaining amount lighting portions in the plurality of remaining amount lighting portions to be turned on is changed in accordance with the remaining amount of the print medium indicated by the result of the detection by the remaining amount detection unit.
The secondary reference of Asaba discloses wherein a plurality of remaining amount lighting portions is provided on each of the indication units, and the number of remaining amount lighting portions in the plurality of remaining amount lighting portions to be turned on is changed in accordance with the remaining amount of the print medium indicated by the result of the detection by the remaining amount detection unit (Fig. 6; ¶0014).

With regard to Claim 13, Yamanaka does not explicitly disclose, in a case where the remaining amount indicated by the result of the detection performed by the remaining amount detection unit is a first amount, a first number of remaining amount lighting portions are turned on, and
wherein, in a case where the remaining amount indicated by the result of the detection performed by the remaining amount detection unit is a second amount smaller than the first amount, a second number of remaining amount lighting portions are turned on, where the second number is less than the first number.
The secondary reference of Asaba discloses in a case where the remaining amount indicated by the result of the detection performed by the remaining amount detection unit is a first amount, a first number of remaining amount lighting portions are turned on (¶0014), and
wherein, in a case where the remaining amount indicated by the result of the detection performed by the remaining amount detection unit is a second amount smaller than the first amount, a second number of remaining amount lighting portions are turned on, where the second number is less than the first number (¶0014).

With regard to Claim 14, Yamanaka does not explicitly disclose wherein the remaining amount lighting portion includes a first lighting portion configured to light in a case where the remaining amount indicated by the result of the detection performed by the remaining amount detection unit is less than or equal to a predetermined amount, and
wherein, in lighting, the first lighting portion lights with a color different from a color with which the other remaining amount lighting portions light.
The secondary reference of Asaba discloses wherein the remaining amount lighting portion includes a first lighting portion configured to light in a case where the remaining amount indicated by the result of the detection performed by the remaining amount detection unit is less than or equal to a predetermined amount (¶0004, 0014), and
wherein, in lighting, the first lighting portion lights with a color different from a color with which the other remaining amount lighting portions light (¶0004, 0014).

With regard to Claim 15, Yamanaka does not explicitly disclose wherein, in lighting, the first lighting portion lights with red color and the other remaining amount lightning portions light with green color.
The secondary reference of Asaba discloses wherein, in lighting, the first lighting portion lights with red color and the other remaining amount lightning portions light with green color (¶0014, Light emission colors of the light elements can be made different such as red and green).

With regard to Claim 16, Yamanaka further discloses wherein a color of light of the remaining amount lighting portion is different from a color of light of the print media feed state lighting portion (¶0033, Fig. 2; feed state display part 32 lights up; remaining amount is displayed), however does not explicitly disclose a different color.
The secondary reference of Asaba discloses a remaining amount lighting portion is different from a color of light (can be red or green; ¶0014).

With regard to Claim 17, Yamanaka further discloses a width acquisition unit configured to acquire a width of the print medium set in the corresponding set unit (¶0038), wherein the indication unit includes a plurality of width lighting portions configured to indicate the width of the print medium set in the corresponding set unit (¶0038), and a width lighting portion (¶0038), among the plurality of width lighting portions, corresponding to the width acquired by the width acquisition unit is turned on.
Yamanaka does not explicitly disclose a plurality of width lighting portions.
The secondary reference of Asaba discloses a plurality of lighting portions (Fig. 6; ¶0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of lighting portions of Asaba, with the printing apparatus of Yamanaka, in order to indicate and display the relative amount, as disclosed by Asaba (¶0014).

With regard to Claim 25, Yamanaka does not explicitly disclose an operation panel used for a user to issue an instruction to the printing apparatus.
The secondary reference of Asaba discloses an operation panel used for a user to issue an instruction to the printing apparatus (Fig. 8; ¶0002, 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the operation panel of Asaba, with the printing apparatus of Yamanaka, in order to modify printer settings as taught by Asaba (¶0002, 0014).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of VAN VLIEMBERGEN  et al. (WO 2019011673 A1), hereinafter VAN VLIEMBERGEN.
With regard to Claim 19, Yamanaka does not explicitly disclose a time acquisition unit configured to acquire a time for completing printing by the printing unit, wherein the indication unit includes a time lighting portion configured to indicate the time for completing printing, and the indication unit is configured to change a lighting cycle of the time lighting portion in accordance with the time for completing printing acquired by the time acquisition unit.
The secondary reference of VAN VLIEMBERGEN discloses a time acquisition unit configured to acquire a time for completing printing by the printing unit (Fig. 3; for example, line 385, image 2.jpg has 7mins time left to print; pg. 14, line 30 to pg. 15, line 10), wherein the indication unit includes a time lighting portion configured to indicate the time for completing printing (Fig. 3, display screen is lighted display), and the indication unit is configured to change a lighting cycle of the time lighting portion in accordance with the time for completing printing acquired by the time acquisition unit (Fig. 3; different time for printing based on job, etc.; pg. 14, line 30 to pg. 15, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the time for completing printing of VAN VLIEMBERGEN, with the printing apparatus of Yamanaka, in order to alert the operator of the time remaining to print a job, as taught by VAN VLIEMBERGEN (pg. 14, line 30 to pg. 15, line 10).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of VAN VLIEMBERGEN, and further in view of Wilsher  et al. (US 9,561,920 B1), hereinafter Wilsher.
With regard to Claim 20, Yamanaka does not explicitly disclose a time acquisition unit configured to acquire a time for completing printing by the printing unit, wherein the indication unit includes a time lighting portion configured to indicate the time for completing printing, and the indication unit is configured to change a color with which the time lighting portion is turned on in accordance with the time for completing printing acquired by the time acquisition unit.
The secondary reference of VAN VLIEMBERGEN discloses a time acquisition unit configured to acquire a time for completing printing by the printing unit, wherein the indication unit includes a time lighting portion configured to indicate the time for completing printing (Fig. 3; for example, line 385, image 2.jpg has 7mins time left to print; pg. 14, line 30 to pg. 15, line 10), however does not explicitly disclose the indication unit is configured to change a color with which the time lighting portion is turned on in accordance with the time for completing printing acquired by the time acquisition unit.
The tertiary reference of Wilsher discloses changing a color based on state acquired (Fig. 2; Col. 4, Lines 31-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color change based on state acquired of Wilsher, with the combination of Yamanaka- VAN VLIEMBERGEN, in order to allow operator to select different colors based on how operator wishes to be notified, as taught by Wilsher (Fig. 2; Col. 4, Lines 31-67).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Wilsher .
With regard to Claim 21, Yamanaka does not explicitly disclose wherein a color of light of the print media feed state lighting portion of the indication unit is different from a color in an area surrounding the print media feed state lighting portion.
The secondary reference of Wilsher discloses wherein a color of light of the print media feed state lighting portion of the indication unit is different from a color in an area surrounding the print media feed state lighting portion (Fig. 2; Col. 4, Lines 31-67; feed state lighting may be of any color, the surrounding area not of any color).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the color changing lighting portion different from outside area of Wilsher, with the printing apparatus of Yamanaka, in order have contrast for the light for visibility.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Wilsher, and further in view of Koganehira et al. (WO 2014034109 A1), hereinafter  Koganehira.
With regard to Claim 22, Yamanaka-Wilsher do not explicitly disclose wherein the color in the area surrounding the print media feed state lighting portion is a white color.
The tertiary reference of Koganehira discloses wherein the color in the area surrounding the print media feed state lighting portion is a white color (Fig. 8; ¶0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the white color background of Koganehira, with the combination of Yamanaka-Wilsher, in order to provide visual contrast.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka, in view of Asaba, and further in view of Kanzawa et al. (US PGPub 2014/0064773 A1), hereinafter  Kanzawa.
With regard to Claim 26, Yamanaka does not explicitly disclose wherein the plurality of display units and the operation panel are arranged on the same side and on a side that is one of right and left sides of the printing apparatus.
The secondary reference of Asaba discloses wherein the plurality of display units and the operation panel are arranged on the same side (Fig. 8). 
The tertiary reference of Kanzawa discloses wherein the display units and operation panel are on a side that is one of right and left sides of the printing apparatus (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the being on the same side of Kanzawa, with the combination of Yamanaka-Asaba, in order to consolidate spacing and as a matter of design purposes.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for claim 9 is that applicants claimed invention includes a printing apparatus a set detection unit configured to detect the print medium set in the corresponding set unit, wherein, in a case where a result of detection performed by the set detection unit indicates that the print medium has been detected, the set state lighting portion is turned off, and wherein, in a case where the result of the detection performed by the set detection unit indicates that the print medium has not been detected, the set state lighting portion is turned on.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claim 10 is allowable because it depends from Claim 9.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for allowance for claim 18 is that applicants claimed invention includes a printing apparatus a type acquisition unit configured to acquire a type of the print medium set in the corresponding set unit, wherein the indication unit includes a plurality of type lighting portions configured to indicate the type of the print medium set in the corresponding set unit, and wherein a type lighting portion, among the plurality of type lighting portions, corresponding to the type acquired by the type acquisition unit is turned on.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853